DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to: Ids filed on 02/19/21 and RCE filed on 02/18/2021 to application filed on 05/15/2020 which is continuation of application 14/468,810, filed 08/26/2014 ,now U.S. Patent #10,684,771 having foreign priority filed 08/26/2013 and 08/19/2014.
Claims 1, 3-10, 12-18 are pending claims.  Claims 1 and 10 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-10, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2014/0019905, in view of Marggraff et al., US 2009/0251338, and Oh, US 7,899,487.
Regarding independent claim 1, Kim teaches a method of an electronic device, the method comprising:
executing a memo application for receiving the handwriting inputs by the user (Kim, [0099]; executing memo application for receiving user handwriting inputs);
in response to the executing of the memo application, displaying, on a touch screen of the electronic device, a user interface of the memo application for receiving the handwriting inputs by the user (Kim, [0099]; displaying on touch panel, a memo window for user enters handwritten data);
receiving the handwriting inputs by the user through the displayed user interface of the memo application (Kim, [0099]; user inputs handwritten data on the memo window);
displaying, through the touch screen, the received handwriting inputs in a first color (Kim, fig.10;  [0174]; displaying handwriting in a color different from background);
identifying at least one keyword from among the displayed handwriting inputs (Kim, fig.10, [0174]; fig.15, [0207]; identifying user name, phone number);
displaying the identified at least one keyword by changing a property of the identified at least one keyword, while a remaining portion except the at least one keyword among the received handwriting inputs is displayed in the first color (Kim, fig.10, [0176]-[0177]; associating email address with the identified user name; closed loop around the phone number); and 
executing a function of an application with respect to the at least one keyword displayed with the changed property (Kim, fig.10, [0177]; send handwriting note to the email address).

Marggraff teaches receiving a touch input on the at least one keyword displayed with the changed property (Marggraff, [0042]; user taps the handwritten data associated with email address); and in response to receiving the touch input, executing a function of an application with respect to the at least one keyword displayed with the changed visible property (Marggraff, [0003], [0042]-[0043]; opening email application to compose an email to identified address).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Marggraff’s teaching and Kim’s teaching to identify a touch input on the at least one keyword with the changed property and executing a function of the application based on identifying the touch input, since the combination would have facilitated the user to perform application’s functions associated with the keywords by touching the modified keyword as Marggraff disclosed besides writing further commands to performing functions of Kim.
Oh teaches displaying the identified at least one keyword by changing a visible property of the identified at least one keyword, wherein the at least one keyword, the visible property of which is changed, is displayed in a second color different from the first color while a remaining portion except the at least one keyword is displayed in the first color (Oh, fig.7(a); col.4, lines 39-50; col.6, lines 10-35; changing color of identified phone number, email to distinguish them from remaining text message).   

Regarding claim 4, which is dependent on claim 1, Marggraff teaches wherein the executing of the function of the application comprises: when the at least one keyword identified based on the touch input is a uniform resource locator (URL), executing a browser capable of displaying a webpage based on the URL; and displaying the webpage via the executed browser (Marggraff, [0042]; launching web browser to display a website).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Marggraff’s teaching and Kim’s teaching to identify a touch input on the at least one keyword with the changed property and executing a function of the application based on identifying the touch input, since the combination would have provided means for the user to confirm a performance of different applications’ functions when the user touches on modified keywords.
Regarding claim 5, which is dependent on claim 1, Marggraff teaches wherein the executing of the function  application comprises: when the at least one keyword identified based on the touch input is an address, executing an application capable of sending an e-mail based on the address (Marggraff, [0042]; launching email application to compose an email to identified address).  The same rationale of claim 1 is incorporated herein.
Regarding claim 6, which is dependent on claim 1, Marggraff teaches wherein the changing of the property comprises setting a path for executing a program or an application corresponding to the identified at least one keyword (Kim, [0176]-[0177]; Marggraff, [0041], [0042]).
Regarding claim 7, which is dependent on claim 1, Oh teaches further comprises underlining the identified at least one keyword (Oh, fig. 7(b); col.6, lines 10-35; underline).  The same rationale of claim 1 is incorporated herein.
Regarding claim 9, which is dependent on claim 1, Kim teaches wherein the function further comprises at least one of transfer an e-mail, a file access or execution, an Internet access, or a call (Kim, fig.10; [0176], [0177]; send email; fig.15, call).
Claims 10, 13-16, 18 are for an electronic device comprising: a touch screen; and at least one processor configured to perform the method of claims 1, 4-7, 9 respectively and are rejected under the same rationale.
Claims 3, 8 and 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Marggraff and Oh as applied to claim 1 above, and further in view of Kim et al., US 2014/0033056 (herein Kim056).
Regarding claim 3, which is dependent on claim 1, Kim056 teaches wherein the changing of the visible property of the identified at least one keyword further comprises displaying, on the user interface of the executed memo application, a pop-up window comprising a menu for changing a third color of the user interface of the executed memo application to a second color (Kim056, fig.6, item 23; [0085]; transparency setting 23 in popup screen 20).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim056’s teaching into Marggraff and Kim’s teaching to displaying, on the user interface of the executed memo application, a pop-up window comprising a menu for changing a third color of the user interface of the executed memo application to a second color, since the combination would have facilitated the user to view handwriting data over an application through adjustable transparency of the handwriting layer.
Regarding claim 8, which is dependent on claim 3, Kim056 teaches wherein the pop-up window further comprises at least one of a pen setting function, an eraser function, an undo function, or a redo function (Kim056, fig.6, item 23; [0085]; for pen width, color).
Claims 12 and 17 are for an electronic device comprising: a touch screen; and at least one processor configured to perform the method of claims 3 and 8 respectively and are rejected under the same rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,684,771. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 3-9 of current application, claims 1, 1, 2-7 of the ‘771 teaches all limitations of claims 1, 3-9 respectively. Therefore, claims 1, 3-9 are rejected on the ground of non-statutory double patenting. 
Regarding claims 10, 12-18 of current application, claims 8, 8, 9-14 of the ‘771 teaches all limitations of claims 10, 12-18 respectively.  Therefore, claims 10, 12-18 are rejected on the ground of non-statutory double patenting. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant mainly argues with respect to independent claims 1 and 10 that Kim fails to
explicitly disclose “display the identified at least one keyword by changing a visible property of the identified at least one keyword” and “nothing in Marggraff discloses a visible property of the at least one keyword changing” (Remarks, pages 10-11)
	However, the combination of Oh, Marggraff and Kim teach such limitations as explained in the rejection above.

	Applicant mainly argues “Kim fails to suggest such a feature that one of ordinary skill in the art would be motivated to combine Kim with the alleged features of Margeraff” (Remarks, page 11).
	Examiner respectfully disagrees. Both Kim and Marggraff teach linking/associating functions to handwriting data. The combination of Marggraff and Kim would have facilitated the user to perform application’s functions associated with the keywords by touching the modified keyword as Marggraff disclosed besides writing commands to performing functions of Kim. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Doval et al., US 6,476,834 teaches dynamic creation of selectable items on surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU V HUYNH/Primary Examiner, Art Unit 2177